Citation Nr: 1109221	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-25 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to special monthly pension based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Togus, Maine Department of Veterans' Affairs (VA) Regional Office (RO).

During the pendency of this appeal, the Veteran was scheduled for a video conference hearing before a member of the Board in October 2007, however, he failed to appear for the hearing and the record is absent of any request for a postponement, motion for a new hearing, or showing of good cause.  As such the hearing request will be processed as if it had been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  


FINDINGS OF FACT

1.  The objective medical evidence of record does not demonstrate that the Veteran has any service-connected disabilities which render him physically helpless in the performance of the activities of daily living or in protecting himself from the everyday hazards and dangers incident to his environment; and the Veteran does not have a single disability rated as 100 percent disabling.

2.  The Veteran is not over the age of 65; he served for more than 90 days during the Vietnam War, a period of war.

3.  The Veteran currently has the following nonservice-connected disabilities: abdominal aortic aneurysm, rated as 60 percent disabling; depression, rated as 30 percent disabling; nephrolithiasis, rated as 30 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; peripheral vascular disease of the left lower extremity, rated as 20 percent disabling; peripheral vascular disease of the right lower extremity, rated as 20 percent disabling; bursitis of the left shoulder, rated as 10 percent disabling; bursitis of the right shoulder, rated as 10 percent disabling; lumbosacral strain, rated as 10 percent disabling; lesion of the ulnar nerve, ulnar neuropathy, polyneuropathy in diabetes, rated as 10 percent disabling; and hypertension, hyperlipidemia, rated as 0 percent disabling.  The combined nonservice-connected disability rating is 100 percent.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on the need for the regular aid and attendance of another person or at the housebound rate have not been met.  38 U.S.C.A. §§ 1502, 1513, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim in the December 2005 rating decision, he was provided notice of the VCAA in November 2005, indicating the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in October 2006, pertaining to the downstream disability rating and effective date elements of his claim, and was furnished a Statement of the Case in July 2007.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA outpatient treatment reports, VA examinations, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Subject to certain income limitations not applicable to the outcome of this appeal, under 38 U.S.C.A. § 1521, "each veteran of a period of war who meets the service requirements of this section and who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  Section 1521 further provides for an increased rate of pension, in the form of a special monthly pension, when an otherwise eligible veteran is in need of regular aid and attendance (38 U.S.C.A. § 1521(d)), or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. § 3.351(b), (c), and (d).

The need for aid and attendance is defined as "helplessness or being so nearly helpless as to require the regular aid and attendance of another person."  38 C.F.R. § 3.351(b).  "Aid and attendance" is considered necessary where a veteran is unable to dress or undress himself, or keep himself ordinarily clean and presentable, or feed himself, or use bathroom facilities by himself.  38 C.F.R. § 3.352(a).  A claimant is "permanently housebound" when substantially confined to his or her dwelling and the immediate premises, and it is reasonably certain that the disability and resultant confinement will continue throughout that person's lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).  Further, a veteran is in need of regular aid and attendance if he is blind or nearly blind; or is a patient in a nursing home because of mental or physical incapacity; or establishes a need for aid and attendance on a factual basis according to specified criteria.  38 C.F.R. § 3.352(c).

The following will be accorded consideration in determining the factual need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352.

It is not required that all of the disabling conditions enumerated be found to exist before a favorable decision may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id; Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Generally, a Veteran receiving nonservice-connected pension may receive special monthly pension at the housebound rate if he has a disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the "aid and attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1), (2).

The United States Court of Appeals for Veteran's Claims (Court) has held that if a wartime Veteran is 65 years of age or older, as prescribed by 38 U.S.C.A. § 1513(a), he or she is excluded from demonstrating the permanent and total disability requirement in 38 U.S.C.A. § 1521(a) and (e), for purposes of establishing entitlement to a pension at the rates under 38 U.S.C.A. § 1521.  Hartness v. Nicholson, 20 Vet. App. at 220-221.  In other words, the Court concluded that a showing of permanent and total disability is not required in order for a wartime Veteran age 65 or older to obtain special monthly pension under 38 U.S.C.A. § 1521(e).  Id. at 221-222.  Rather, it is only necessary that the evidence establish either that he (or she) has additional disability or disabilities independently ratable at 60 percent or more; or, that by reason of disability or disabilities, he (or she) is permanently housebound.  Id.

In proposing a rewrite of its regulations, VA has also interpreted Hartness as holding that a veteran who is eligible for improved pension based on being age 65 or older is eligible for improved pension if he or she has a disability ratable at 60 percent or more.  The proposed regulation provides for the housebound benefit if a veteran is 65 or older and has disabilities rated or ratable at 60 percent or more.  72 Fed. Reg. 54,776 (Sept. 26, 2007) (including proposed regulation 38 C.F.R. § 5.391(b)).

Analysis

Initially, the Board notes that the Veteran does not contend, and the evidence does not demonstrate, that he is blind or so nearly blind as to have corrected bilateral visual acuity of 5/200 or less or concentric contraction of the visual field to five degrees or less.  Nor does he contend that he is a patient in a nursing home because of mental or physical incapacity.  The Board will therefore consider whether the evidence establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a) (2010).

The evidence of record reflects that the Veteran is currently diagnosed with type II insulin-dependent diabetes mellitus, hyperlipidemia, hypertension, atherosclerotic heart disease, abdominal aortic aneurysm, peripheral neuropathy (also characterized as diabetic) in the upper and lower extremities, peripheral vascular disease (also associated with diabetes mellitus, type II) status post multiple arterial bypass procedures on both lower extremities, and major depressive disorder.  

A review of the record reveals that the Veteran is not service-connected for any disability.  He currently has the following nonservice-connected disabilities: abdominal aortic aneurysm, rated as 60 percent disabling; depression, rated as 30 percent disabling; nephrolithiasis, rated as 30 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; peripheral vascular disease of the left lower extremity, rated as 20 percent disabling; peripheral vascular disease of the right lower extremity, rated as 20 percent disabling; bursitis of the left shoulder, rated as 10 percent disabling; bursitis of the right shoulder, rated as 10 percent disabling; lumbosacral strain, rated as 10 percent disabling; lesion of the ulnar nerve, ulnar neuropathy, polyneuropathy in diabetes, rated as 10 percent disabling; and hypertension, hyperlipidemia, rated as 0 percent disabling.  The combined nonservice-connected disability rating is 100 percent.

VA outpatient treatment reports from November 2004 to January 2007 reflect that the Veteran underwent surgery in the lower extremities in September 2005 for which he required physical therapy and the assistance of a walker in September 2005.  Thereafter, the Veteran also underwent surgery in on his left in October 2006, for a right lower extremity angiogram.  Upon discharge from the hospital following each surgery there was no indication that the Veteran required assistance from another or assistive devices.  

In a December 2005 VA examination for psychiatric disorders, the Veteran's major complaint was motivation and the lack of energy to do anything, which he also attributed to the multiple medications he was on and his physical conditions.  He reportedly had not been employed over the last year and had been engaged in some activity such as fishing and the ability to walk farther.  He was diagnosed with major depressive disorder.  The VA examiner believed the Veteran suffered from depressive disorder and was currently in fairly good control with his medications.  He also commented that many of the Veteran's complaints related more to physical disabilities and he did not see any need for any type of aid and attendance requirements due to psychiatric reasons.  

In a December 2005 VA examination for general medical conditions, the Veteran reported his primary presenting problem, other than poorly controlled diabetes and hypertension was the vasculopathy involving the lower extremities, for which he had undergone surgery in September 2005.  The VA examiner noted the most recent surgery provided relief and that the Veteran could walk three to four blocks without developing claudication, though he tired quite easily as he was poorly conditioned due to previous inactivity related to his multiple problems.  The Veteran presented to the clinic having been driven by a friend.  He was not previously hospitalized nor was he noted to have been bedridden.  His best corrective vision was greater than 5/200.  The Veteran was found to be capable of managing his own benefit payments.  With respect to whether he was able to protect himself from the hazards and dangers of daily environment, the examiner found he was able to ambulate without difficulty, perform all the needed activities of daily living, and was able to travel beyond the premises of the home without difficulty.  The Veteran reported that he walked to a local club almost daily and walked to a nearby fishing pier and fished when the weather permitted.  He also performed light house chores.  He was diagnosed with poorly controlled, insulin-dependent diabetes mellitus, essential hypertension with variable control, widespread vasculopathy including severe peripheral vascular disease status post multiple surgical procedures bilaterally, and severe hyperlipidemia, poorly controlled.  

In a March 2006 statement, pursuant to the Veteran's request for a "Reasonable Accommodation" as a result of his disability, in conjunction with receiving federally subsidized housing assistance, a VA physician found that the Veteran met the eligibility requirements for a "Reasonable Accommodation" in that he either had a physical or mental impairment that substantially limited one or more major life actives, a record of such impairment, or had been regarded as having such an impairment.  The VA physician specified that the Veteran was unable to care for himself without help and had multiple medical problems, including poorly controlled diabetes, peripheral vascular disease affecting the legs, coronary artery disease, and depression.  He also found that, in reviewing the Veteran's file, that the "Reasonable Accommodation" which was being requested was necessary to afford the person an equal opportunity to access and use the program.  As such, he described that allowing for a partner to live with the Veteran would help with his daily care, such as cooking, cleaning, bathing and medication supervision.  

In a November 2006 statement, the Veteran's representative reported that the Veteran had leg surgery in early October and was severely limited in his ability to move around and care for himself and that his ex-wife agreed to be his caregiver at this time.  The representative also noted that the Veteran feared being put in a home.  

A January 2007 VA examination for Aid and Attendance and Housebound status reflects that the Veteran's primary complaints centered around his diabetes mellitus which had been difficult to control and was associated with peripheral vascular disease with multiple surgical procedures.  The Veteran's bypasses to his lower extremities were occluding and he had severe claudication symptoms walking perhaps only 50 to 75 feet which produced cramping in the right lower extremity.  The VA examiner noted ultimate amputation if the disease progressed, as it was anticipated that it would.  Due to his poorly controlled diabetes, the Veteran checked his blood sugars and used insulin four times a day and he was on multiple oral diabetic medications.  The Veteran lived with his spouse who was his basic attendant seeing to his diabetic needs, injections and testing, etc.  The Veteran was brought to the VA examination by a friend.  He was noted as not being currently hospitalized or permanently bedridden.  His best corrective vision was greater than 5/200 and he appeared to be capable of managing his own benefits.  As to the capacity to protect himself from the hazards of daily environment, the Veteran was noted to have problems with poor balance, impaired memory, restricted ambulation, he can no longer shop for himself as he required aid in navigating the distance required, he spends his day watching television, and left the premises primarily for physician visits.  The VA examiner found the Veteran was able to walk without assistance approximately 50 to 75 feet with no mechanical aid used and noted that the Veteran rarely left his premises.  He was diagnosed with type II, insulin-dependent diabetes mellitus, with associated severe peripheral vascular disease, aortic abdominal aneurysm, and associated diabetic peripheral neuropathy.  

A May 2008 statement submitted from the Veteran's representative indicates that, after having an advisory conversation, the Veteran decided that he did not meet the criteria for either statutory housebound or aid and attendance.  This statement was reiterated by the Veteran's representative in the January 2011 informal hearing presentation.

The Board finds that special monthly pension at the aid and attendance or housebound rate is not warranted in the case at hand.  The Board acknowledges the March 2006 statement from a VA physician indicating that the Veteran was unable to care for himself without help and that allowing for a partner to live with the Veteran would help with his daily care, such as cooking, cleaning, bathing and medication supervision.  However, in terms of the criteria listed above, the medical evidence of record, both prior to this statement and thereafter, from November 2004 to January 2007, does not reflect that the Veteran had the inability to: dress or undress himself; keep himself ordinarily clean and presentable; feed himself due to loss of coordination of upper extremities or extreme weakness; attend to the wants of nature; or protect himself from the hazards or dangers incident to his daily environment.  He does not have orthotics and therefore has no frequent need for orthotic adjustment.  

While he has indicated that he has someone else drives him to his VA appointments and his spouse helps him with his daily diabetic needs, injections and testing, etc., the Veteran has been able to ambulate independent of any assistive device, and, aside from this help with driving and taking care of his medication needs, he performed the activities of daily living himself without assistance.  In fact, the Veteran reported to his representative in May 2008 that he did not meet the criteria for either statutory housebound or aid and attendance which was reiterated by his representative in January 2011.  Therefore, the Board finds that the evidence of record does not factually establish that the Veteran is so helpless as to need regular aid and attendance.  

As to whether the Veteran is housebound, it is evidenced by the record that he has wartime status, however, he is under 65 years of age and at no time during the appeal period has he had a single permanent disability rated 100 percent disabling.  A single disability rated 100 percent disabling is a threshold requirement for Veteran's under 65 years of age, and thus does not meet the first element for a finding of housebound.  38 C.F.R. § 3.351(d).  Moreover, he is not substantially confined to his dwelling and the immediate premises nor is he institutionalized.  As noted above, he manages to leave his home to attend VA physician appointments and was obviously not housebound.  

Based on the foregoing, the Board finds that the claim for special monthly pension based on aid and attendance or at the housebound rate must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to special monthly pension based on the need for regular aid and attendance or by reason of being housebound is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


